Title: Enclosure Q: Joshua Johnson to Charles Long, 27 May 1791
From: Johnson, Joshua
To: Long, Charles


QJoshua Johnson to Charles Long

Sir
London May 27th. 1791.

His Grace the Duke of Leeds late His Majesty’s Secretary of State for Foreign Affairs having transmitted to the Lords of the Treasury a Memorial which I presented to His Grace, as Consul of the United States of America representing the Case of the American Brigantine Rachel, Nichs. Duff, Master and claiming a compensation for the loss and damage arising to the Owners from the unprecedented treatment she had met with from Persons acting under the authority of His Majesty’s Commissioners of the Customs and their Lordships having referred my Memorial to the said Commissioners for a Report, which was by them again referred to their Officers at Portsmouth, the very Men whose conduct had occasioned the Memorial, and the said Commissioners having in consequence after a long delay made a Report to their Lordships differing essentially from a Statement of the truth in consequence of which their Lordships were pleased to answer the Duke of Leeds and to deny the prayer of my said Memorial. I have now the honor to transmit you a Copy of my Remarks on the conduct of the said Commissioners which I beg you will lay before their Lordships as an accurate detail of the circumstances respecting that Vessel and her Cargo, Copies of which it is my duty to transmit by the June Packet to the Congress of the United States. I believe it to be a novel practice either in Politics or Justice to refer the Complaint of a Public Grievance to the Men who had committed the wrong and against whom that Complaint had been made and who were to benefit by its perpetration. This observation points directly at the Custom House Officers at Portsmouth.
Upon a National Subject I have found it my duty to Memorialize one of His Majesty’s Ministers, that Memorial has been referred to His Majesty’s Treasury, then again by their Lordships to the Commissioners of the Customs, these Commissioners refer it a third time to two Custom House Officers at Portsmouth and these persons are permitted to decide upon a State paper, their decision passes upwards until it reaches again His Majesty’s Ministers and becomes sanctioned by the highest authority of Office.
The direct tendency of this kind of conduct is too obvious to render any remarks of mine necessary and I hope their Lordships will see the absolute necessity of giving it a period.
The Rachel is still at Portsmouth and I cannot give my consent to the Conditions of her release imposed by the Commissioners of the Customs, which is that of subjecting an American Vessel to an arbitrary fine imposed at the will and discretion of Men (the said Custom House Officers at Portsmouth) who had before under frivolous pretences pillaged her of a considerable part of her Cargo. I beg you will lay my address inclosed herewith before their Lordships and that I may be favored with their resolution hereupon, so that it may be transmitted if possible also by the June Packet to be laid before Congress.
It is painful to me to be under the necessity of making this representation, but a sense of duty to the United States irresistibly supercedes every other consideration. I have the honor to be with great respect, Sir Your most Obedient Humble Servant,

[Joshua Johnson

 